Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the merchandise and the issues in the Reappraisement Appeals enumerated in Schedule A attached hereto and made a part hereof, are the same in all material respects as in F. W. MYERS & Co., INC. vs. UNITED STATES, 38 C.C.R. 569, R.D. 8728, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED that the prices at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the entered values, and that there was no higher export value for such or similar merchandise.
IT IS FURTHER STIPULATED that these cases may be submitted upon this Stipulation.
On the agreed, facts and following the cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended,- and hold that such statutory value therefor is the entered values.
Judgment will be rendered accordingly.